—Appeal from a judgment of the Supreme Court at Special Term, entered December 5, 1977 in Clinton County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78. Petitioner, an inmate at the Clinton Correctional Facility, commenced this article 78 proceeding claiming that he was transferred to the general population of the facility without having had the benefit of any test or evaluations pertaining to his classification and that he had made two requests to a senior counselor to review his records under the Freedom of Information Act which went unanswered. Section 139 of the Correction Law provides for procedures through which persons within correctional institutions are to resolve their grievances. Petitioner has failed to utilize such procedures. Special Term properly dismissed his petition on the basis that he failed to exhaust available administrative remedies (Matter of Barhite v Dyson, 63 AD2d 1051; Matter of Fleming v Cagliostro, 53 AD2d 187, mot for lv to app den 40 NY2d 806; Matter of Barnes v La Vallee, 45 AD2d 978). The judgment, therefore, should be affirmed. Judgment affirmed, without costs. Sweeney, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.